 1    XAVIER BECERRA, State Bar No. 118517
      Attorney General of California
 2    PETER A. MESHOT, State Bar No. 117061
      Supervising Deputy Attorney General
 3    NATASHA N. LANGENFELD, State Bar No. 250944
      AMIE C. MCTAVISH, STATE BAR NO. 242372
 4    Deputy Attorney General
       1300 I Street, Suite 125
 5     P.O. Box 944255
       Sacramento, CA 94244-2550
 6     Telephone: (916) 210-6334
       Fax: (916) 322-8288
 7     E-mail: Natasha.Langenfeld@doj.ca.gov
      Attorneys for Defendants John Price and Brent
 8    Newman

 9                             IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12

13
      SAMUEL J. LAVIGNE,                                2:19-CV-00186-TLN-CKD
14
                                              Plaintiff, STIPULATION AND ORDER
15                                                       EXTENDING TIME FOR INITIAL RULE
                       v.                                26(f) CONFERENCE
16
      STEPHEN JOHNSON; JOHN PRICE;                     Date:
17    BRENT NEWMAN; DOES 1 THROUGH                     Time:
      10,                                              Courtroom:
18                                                     Judge:        Honorable Troy L. Nunley
                                           Defendants. Trial Date:
19                                                     Action Filed: January 30, 2019

20
21            Plaintiff Samuel LaVigne and Defendants Stephen Johnson, Captain John Price, and Chief

22   Brent Newman, by and through their respective counsel of record, hereby stipulate as follows:

23            1.   WHEREAS, pursuant to the Federal Rule of Civil Procedure 26(a), Local Rules and

24   Order of the Honorable Judge Troy L. Nunley, the time for the parties to confer as required by

25   Federal Rule of Civil Procedure 26(f) is within sixty (60) days of service of the complaint on any

26   party.

27            2.   WHEREAS, Defendant Stephen Johnson resides out-of-state and accepted substitute

28   service on March 18, 2019. Good cause exists to extend the deadline for the Rule 26 (f)
                                                    1
                                               Stipulation and Order Extending Time (2:19-CV-00186-TLN-CKD)
 1   conference to allow Defendant Stephen Johnson an opportunity to file a response to the

 2   Complaint and participate in the Rule 26(f) conference. No previous extensions of time have

 3   been sought.

 4         3.    WHEREAS, the Parties have agreed to extend the date to confer as required by

 5   Federal Rule of Civil Procedure 26(f) to allow all named parties to engage in the Rule 26(f)

 6   conference, in the interest of efficiency of time and resources, and in the spirit of cooperation.

 7         4.    WHEREAS continuing the Rule 26(f) conference to on or before June 10, 2019 will

 8   not alter any other event or deadline already fixed by Court order;

 9         NOW, THEREFOR, IT IS HEREBY STIPULATED by and between the Parties, through

10   their respective counsel, that the parties shall confer as required by Federal Rule of Civil

11   Procedure 26(f) on or before Thursday June 10 at 1:00 p.m.

12

13   Dated: April 24, 2019                      By:     /s/ Stewart Katz ( as authorized by phone)
                                                      STEWART KATZ, Attorney for Plaintiff
14

15

16   Dated: April 24, 2019                      By:    /s/ Natasha Langenfeld                    _
                                                      NATASHA LANGENFELD
17                                                    Attorney for Defendants Captain John Price and
18                                                    Brent Newman

19

20   Dated: April 24, 2019                      By: ___/s/ Lee Roistacher ( as authorized by email)
                                                     LEE ROISTACHER
21                                                   Attorney for Defendant Stephen Johnson
22

23

24

25

26
27

28
                                                        2
                                                Stipulation and Order Extending Time (2:19-CV-00186-TLN-CKD)
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED
 2

 3   Dated: May 7, 2019
 4

 5

 6                           Troy L. Nunley
 7                           United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            3
                                    Stipulation and Order Extending Time (2:19-CV-00186-TLN-CKD)
